COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Friedman and Callins
UNPUBLISHED



              Argued at Salem, Virginia


              DERRICK LASHAWN WRIGHT
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0566-21-3                                   JUDGE WESLEY G. RUSSELL, JR.
                                                                                   MAY 10, 2022
              COMMONWEALTH OF VIRGINIA


                                     FROM THE CIRCUIT COURT OF HENRY COUNTY
                                               David V. Williams, Judge

                               Heath L. Sabin (Sabin Law Office, P.C., on brief), for appellant.

                               Ken J. Baldassari, Assistant Attorney General (Mark R. Herring,1
                               Attorney General, on brief), for appellee.


                     Following a bench trial, the Henry County Circuit Court convicted appellant, Derrick

              Lashawn Wright, of three counts of distribution of a Schedule I or II controlled substance, second or

              subsequent offense, in violation of Code § 18.2-248. On appeal, Wright asserts that the trial court

              abused its discretion in denying his motion for a mistrial and erred in finding the evidence sufficient

              to support the convictions. For the following reasons, we disagree and affirm his convictions.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
                                         BACKGROUND2

       In the summer of 2018, Patrick Golden was working as a paid confidential informant for the

Henry County Sheriff’s Office. On July 20, July 26, and August 1, Golden met with investigators

from the sheriff’s office to assist with controlled purchases of cocaine from an individual known to

him as “Big D,” who was later identified as Wright. Golden had known “Big D” for “a couple of

years.” Henry Oakes also was working as a confidential informant for the sheriff’s office and

served as Golden’s driver for each controlled buy.

       Each controlled purchase followed the same procedure. Golden and Oakes first met with

the investigators at an agreed meeting place. Oakes testified that his sole purpose was to drive

Golden to each controlled buy and drive him back. The investigators searched Golden, Oakes, and

Oakes’ car to confirm that no contraband was present. Golden was outfitted with a recording device

and given buy money. Investigators then followed Oakes and Golden to Southland Drive and

watched the feed from Golden’s recording device in real time. Because Southland Drive is a

dead-end street, the investigators did not follow Oakes and Golden onto that road, but “pick[ed]

back up behind them” when they left Southland Drive and returned to the meet location. Each time,

Golden gave the purchased cocaine and his recording device to the investigators who again searched

Golden, Oakes, and Oakes’ car for contraband. Oakes never left his car, did not see Wright on any

occasion, and did not see the cocaine Golden purchased.

       Before the first purchase on July 20, 2018, Henry County Sheriff’s Investigator Brummitt

searched Golden’s “outer clothing” and his shoes, but he did not “search inside [Golden’s]

clothing,” or look “inside his underwear or down low in his crotch.” Brummitt also searched

Oakes. Oakes then drove Golden to Wright’s house on Southland Drive, where Golden then


       2
        “In accordance with familiar principles of appellate review, we recite the facts in the light
most favorable to the Commonwealth, the prevailing party at trial.” Bryant v. Commonwealth, 70
Va. App. 697, 702 (2019).
                                               -2-
entered Wright’s home, bought the drugs, and left. The transaction was captured on Golden’s

recording device; the recording depicted a man with facial hair selling cocaine to Golden. No one

else was present during the transaction. At trial, the trial court viewed the recording and Golden

identified Wright as the person who sold him the cocaine.

       To make the July 26, 2018 purchase, Golden called Wright and ordered “a ball,” which

Golden explained was an “eight ball of cocaine.” Golden confirmed that Wright’s phone number

was the number he called, and he recognized Wright’s voice as they spoke. The phone call was

made in the investigators’ presence and recorded, and the recording was played at trial. After

Golden ordered the cocaine, Brummitt searched his “outer clothing garments” and his shoes. He

also searched Oakes. Oakes then drove Golden to Southland Drive and parked “right behind

[Wright’s] vehicle” on the street. Golden left Oakes’ car and got into Wright’s car. Golden

purchased the cocaine from Wright and then returned to Oakes’ car. A recording of the transaction

was captured on Golden’s recording device and played at trial. Wright is not depicted in the

recording, but Golden identified him as the person who sold him the cocaine on that occasion.

       The third and final purchase occurred on August 1, 2018. Before meeting with the

investigators, Golden communicated with Wright via “text messages and calls, that day.” After

Golden arranged to purchase cocaine, Investigator Foley searched him, “start[ing] at the head and

work[ing] [his] way to the feet.” Foley turned Golden’s pockets “inside out,” and he searched “all

outer clothing and socks and shoes.” Foley searched Oakes in the same manner. Oakes then drove

Golden to Southland Drive and parked on the street. Golden entered Wright’s vehicle and

purchased an “eight ball” of cocaine. The transaction was recorded and played at trial. The video

shows Wright selling cocaine to Golden. Golden confirmed that Wright was the person on the

video selling him the cocaine.




                                                 -3-
       On cross-examination, Golden repeatedly testified that he could not recall certain details of

each transaction. For example, he could not recall who he interacted with at the sheriff’s office, and

he did not recognize any of the police witnesses. He could not recall how much he was paid or how

he was compensated for his services. He could not remember Wright’s street address. Golden also

described search procedures that differed from those described by investigators. Golden conceded

that he was buying cocaine from another individual, Ja.B.,3 on Southland Drive during the same

time frame.

       At the conclusion of the evidence,4 Wright moved to strike the evidence as insufficient “at

least, on the first two [indictments for the July 20, 2018 and July 26, 2018 controlled purchases] as

you can’t identify who is on the video; that the witness, we would argue, the Confidential

Informant, is very unreliable.” He also moved to strike “on the plan of the search.” Wright also

moved for a mistrial for an alleged Brady5 violation because “there was another individual on that

road who they were buying from at the same time with the same informant”; he argued that the

information about the other transactions was exculpatory evidence that the Commonwealth had not

disclosed to the defense. The trial court denied both motions.

       In his closing argument, Wright contended that the evidence failed to prove he was the

person who sold Golden the cocaine. Wright argued that Golden gave inconsistent testimony and

had perjured himself. Wright also asserted that the search of Golden was “cursory” and did not

negate the possibility that Golden already had the cocaine on his person before each transaction.

The trial court found that Golden “was not the most cooperative witness” but concluded that the


       3
          In the course of the proceedings below, both Golden and Wright identified others who
allegedly were selling drugs on Southland Drive. Because those individuals are not charged in
this case and might deny the allegations if they were, we identify them only in abbreviated form.
       4
           Wright did not present any evidence at trial.
       5
           Brady v. Maryland, 373 U.S. 83, 87 (1963).
                                               -4-
Commonwealth presented sufficient evidence to corroborate Golden’s testimony and convicted

Wright on all three charges.

        Post-trial, Wright renewed his motion for a mistrial based on the alleged Brady violation.

At the post-trial hearing on the motion,6 Wright testified that other individuals who lived on

Southland Drive were involved in, or charged with, drug transactions when these offenses occurred.

Wright specifically identified Je.B. and D.L. as people who sold drugs on Southland Drive. Je.B.

also testified and confirmed that he had been charged with distributing drugs to Golden from his

Southland Drive address. Je.B. stated that, to his knowledge, D.L. had been convicted of selling

drugs from his own address on Southland Drive in 2018. The trial court denied Wright’s post-trial

motion for a mistrial. This appeal followed.

                                               ANALYSIS

                                          I. Motion for Mistrial

        “The decision whether to grant a mistrial motion is a matter submitted to the circuit court’s

sound discretion.” Castillo v. Commonwealth, 70 Va. App. 394, 445 (2019) (quoting Lewis v.

Commonwealth, 269 Va. 209, 213 (2005)). If the trial court commits an error of law, though, then

“it ‘by definition abuses its discretion.’” Warnick v. Commonwealth, 72 Va. App. 251, 263 (2020)

(quoting Coffman v. Commonwealth, 67 Va. App. 163, 166 (2017)). In ruling on a motion for a

mistrial, the trial court “must make an initial factual determination, in the light of all the

circumstances of the case, whether the defendant’s rights [have] been so indelibly prejudiced as to

require a new trial.” Castillo, 70 Va. App. at 445 (quoting LeVasseur v. Commonwealth, 225 Va.

564, 589 (1983)). “Unless we can say as a matter of law that this determination was wrong, it will

not be disturbed on appeal.” Id. (quoting LeVasseur, 225 Va. at 589).




        6
            The Honorable G. Carter Greer presided over the post-trial motion.
                                                -5-
       Wright asserts that the trial court erred in refusing to grant a mistrial because the

Commonwealth failed to meet its disclosure obligations under Brady v. Maryland, 373 U.S. 83

(1963). Specifically, he argues that if the Commonwealth had disclosed the fact that Golden “was

conducting undercover buys with at least three other individuals on Southland Drive,” it is “possible

and likely that had this information been disclosed that one or more of these cases would have been

dismissed.” We disagree with the premise of Wright’s argument because Wright failed to establish

a Brady violation.

       “Under Brady, ‘the suppression by the prosecution of evidence favorable to an accused upon

request violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.’” Mercer v. Commonwealth, 66

Va. App. 139, 146 (2016) (quoting Brady, 373 U.S. at 87). There are three components to

establishing a Brady violation:

               a) The evidence not disclosed to the accused must be favorable to the
               accused, either because it is exculpatory, or because it may be used
               for impeachment; b) the evidence not disclosed must have been
               withheld by the Commonwealth either willfully or inadvertently; and
               c) the accused must have been prejudiced.

Garnett v. Commonwealth, 275 Va. 397, 406 (2008) (quoting Workman v. Commonwealth, 272 Va.

633, 644-45 (2006)). “The accused has the burden of establishing each of these three components

to prevail on a Brady claim.” Church v. Commonwealth, 71 Va. App. 107, 117 (2019) (quoting

Mercer, 66 Va. App. at 146). We will not disturb the trial court’s factual findings on a Brady

motion “absent clear error.” Id. at 116. “[W]e review the trial court’s legal conclusions de novo.”

Id.




                                                 -6-
        Wright relies on the fact that the Commonwealth did not disclose that Golden was

conducting undercover buys with other individuals on Southland Drive.7 It is well established that

the Commonwealth does not violate Brady by failing to disclose information the “substance” of

which is already “known to the defense.” Cherrix v. Commonwealth, 257 Va. 292, 302-03 (1999).

Additionally, “Brady is not violated, as a matter of law, when impeachment evidence is made

‘available to [a] defendant[] during trial’ if the defendant has ‘sufficient time to make use of [it] at

trial.’” Church, 71 Va. App. at 119-20 (alterations in original) (quoting Commonwealth v. Tuma,

285 Va. 629, 635 (2013)).

        It is apparent from the record that Wright knew, prior to trial, that Golden had purchased

narcotics from others on Southland Drive during the relevant time frame. In fact, he used that

information during his cross-examination of Golden, who admitted that he had been buying drugs

from Ja.B. on Southland Drive at the time of the instant offenses. Wright also alluded to the

information while cross-examining Brummitt, asking him if Golden was working with other

suspects on Southland Drive. Wright then used the evidence, including Golden’s admission that he

had purchased drugs from another on Southland Drive, in arguing his hypothesis that someone else

had sold Golden the cocaine. Wright also referenced this information in his first motion for a

mistrial. Thus, notwithstanding his assertions to the contrary, Wright clearly was aware of

information he claims the Commonwealth failed to disclose and he actually made use of it at trial.

        With respect to Je.B. and D.L., we conclude that the record fails to show Wright could not

have obtained their names before trial through the exercise of diligence. “[W]here the exculpatory

information is not only available to the defendant but also lies in a source where a reasonable

defendant would have looked, a defendant is not entitled to the benefit of the Brady doctrine.”


        7
         We assume, without deciding, that the information allegedly withheld from Wright was
favorable to his defense as potential impeachment evidence. Thus, we limit our analysis to the
remaining Brady requirements.
                                              -7-
Epperly v. Booker, 997 F.2d 1, 10 (4th Cir. 1993) (quoting United States v. Wilson, 901 F.2d 378,

381 (4th Cir. 1990)). That is, a Brady challenge will not succeed where the evidence is “‘available

from other sources’ through the efforts of ‘a diligent defense attorney’ through discovery,

independent expert testimony, or cross-examination . . . .” Id. at 9 (emphasis added) (quoting

Wilson, 901 F.2d at 380). See also Castillo v. Johnson, 141 F.3d 218, 223 (5th Cir. 1998) (“Under

Brady, the prosecution has no obligation to produce evidence or information already known to the

defendant, or that could be obtained through the defendant’s exercise of reasonable diligence.”).

This principle applies because the “limited purpose of the Brady rule is ‘to assure that [the

defendant] will not be denied access to exculpatory [or impeachment] evidence known to the

government but unknown to him.’” Tuma, 285 Va. at 635 (emphasis and alterations in original)

(quoting Lugo v. Munoz, 682 F.2d 7, 10 (1st Cir. 1982)). Here, soon after trial, by identifying

them at his post-trial hearing, Wright demonstrated he had the ability to discover the names of

Je.B. and D.L. without the assistance of the Commonwealth. Consequently, because the record

shows that Wright had the means to obtain (and, in fact, did obtain) the purportedly favorable

information without the assistance of the Commonwealth, he has not established an entitlement to

the relief he seeks.

        Wright further claims he was prejudiced because, if the information regarding other dealers

on Southland Drive had been disclosed, the case “might have turned out different.” Prejudice

ensues “within the meaning of Brady when there is a reasonable probability that, had the evidence

been disclosed, the result of the proceeding would have been different.” Id. (quoting Smith v. Cain,

565 U.S. 73, 75 (2012)). Guided by this principle, we find that there was not a reasonable

probability of a different result because Wright actually used similar information at trial to no effect.

After considering Wright’s argument in the context of Golden’s admissions at trial, the trial court

found it unavailing. Cf. Deville v. Commonwealth, 47 Va. App. 754, 757 (2006) (“Prejudice cannot

                                                  -8-
be shown where, as here, ‘the trial judge was the trier of fact and, upon learning of the undisclosed

information,’ rules unequivocally that the impeachment evidence ‘would have had no impact’ on

the factfinding underlying the defendant’s conviction.” (quoting Stroik v. State, 671 A.2d 1335,

1340 (Del. 1996))). Given the similarity between the information that Wright claims was withheld

and the information he actually used as impeachment evidence at trial, we conclude that there is not

“a reasonable probability that, had the evidence been disclosed, the result of the proceeding would

have been different.” Tuma, 285 Va. at 635 (quoting Smith, 565 U.S. at 75).

        In sum, because Wright failed to show that the Commonwealth suppressed otherwise

unavailable information favorable to his defense or that he suffered any prejudice, we find no error

in the trial court’s denial of Wright’s mistrial motion.

                                    II. Sufficiency of the evidence

        Wright challenges the sufficiency of the evidence, arguing that Golden’s testimony was

“wholly incredible” and not to be believed. “When reviewing the sufficiency of the evidence, ‘[t]he

judgment of the trial court is presumed correct and will not be disturbed unless it is plainly wrong or

without evidence to support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in

original) (quoting Commonwealth v. Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he

Court does not ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original)

(quoting Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is, upon

review of the evidence in the light most favorable to the prosecution, whether any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.” Id. (quoting

Pijor, 294 Va. at 512). “If there is evidentiary support for the conviction, ‘the reviewing court is not

permitted to substitute its own judgment, even if its opinion might differ from the conclusions




                                                  -9-
reached by the finder of fact at the trial.’” Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)

(quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

        Wright asserts that Golden cannot be believed as a matter of law. Wright argues that

Golden’s trial testimony as to each of the transactions was “deliberately vague and evasive and

essentially deceptive.” Wright emphasizes Golden’s inability to recall which officers he worked

with. He also notes that Golden was evasive about what payment or compensation he received,

could not provide Wright’s street address, and described a search procedure that differed from the

investigators’ descriptions. Wright argues that, in fact, Golden’s “favorite answer to just about

every question on cross-examination was I don’t recall.” Additionally, Wright contends that the

pre-purchase search procedures were cursory because investigators did not check inside Golden’s

clothing or do “a full body search checking all clothing or body parts.” He finds it significant that

Oakes did not see the purchased cocaine after each transaction.

        Determining witness credibility “is within the exclusive province of the [fact finder], which

has the unique opportunity to observe the demeanor of the witnesses as they testify.” Dalton v.

Commonwealth, 64 Va. App. 512, 525 (2015) (quoting Lea v. Commonwealth, 16 Va. App. 300,

304 (1993)). “[T]he trier of fact is free to believe or disbelieve, in whole or in part, the testimony of

any witness.” Rams v. Commonwealth, 70 Va. App. 12, 38 (2019) (citing Carosi v.

Commonwealth, 280 Va. 545, 554-55 (2010)). “The fact that a witness makes inconsistent

statements in regard to the subject matter under investigation does not render his testimony nugatory

or unworthy of belief.” Swanson v. Commonwealth, 8 Va. App. 376, 378 (1989). “Testimony may

be contradictory or contain inconsistencies without rising to the level of being inherently incredible

as a matter of law.” Kelley v. Commonwealth, 69 Va. App. 617, 626 (2019). “Consequently, . . .

‘[p]otential inconsistencies in testimony are resolved by the fact finder,’ not the appellate court.” Id.

(second alteration in original) (quoting Towler v. Commonwealth, 59 Va. App. 284, 292 (2011)).

                                                 - 10 -
        Although the trial court found that Golden was “not the most cooperative witness,” it

nevertheless credited his testimony that Wright sold him cocaine on the three occasions in question.

“When the law says that it is for triers of the facts to judge the credibility of a witness, the issue is

not a matter of degree.” Towler, 59 Va. App. at 291 (quoting Swanson, 8 Va. App. at 379).

Accordingly, we defer to the trial court’s credibility determination on appeal.

        Moreover, video and other evidence corroborated Golden’s testimony. Wright concedes he

is the individual depicted on the video in the third transaction. The recording of the first transaction

captures an individual with facial hair similar to Wright. Golden, who had known Wright for “a

couple of years,” spoke with Wright over the phone before the second transaction; he recognized

Wright’s phone number and his voice. That phone call was recorded and played at trial. Golden

also communicated with Wright via text and phone calls before the third drug transaction. After

searching Golden, Oakes, and the car, investigators followed Golden to Southland Drive on all three

occasions and watched each transaction in real time. All three recordings show money being

exchanged for an item that ultimately was determined to be cocaine. Investigators then followed

Golden and Oakes back to the meeting place and collected the contraband. Golden identified

Wright as the person who sold him the cocaine on all three occasions.

        The fact that Oakes did not see the drugs after each transaction is not material to the

outcome of this case. His only role was to drive Golden to Southland Drive and back. It is also of

no moment that Golden described a search procedure that differed from that described by the

investigators. Wright drew out these inconsistencies at trial and argued their importance in his

motion to strike. “It is the prerogative of the trier of fact ‘to resolve conflicts in the testimony.’”

Sierra v. Commonwealth, 59 Va. App. 770, 776 (2012) (quoting Brown v. Commonwealth, 56

Va. App. 178, 185 (2010)). Moreover, “if reasonably fairminded men may differ as to the

conclusions of fact to be drawn from the evidence, or if the conclusion is dependent upon the weight

                                                   - 11 -
to be given the testimony, in all such cases the verdict of the [fact finder] is final and conclusive and

cannot be disturbed” on appeal. Shumate v. Mitchell, 296 Va. 532, 550 (2018) (quoting Gilliam v.

Immel, 293 Va. 18, 24 (2017)).

        The totality of the evidence supports the trial court’s finding that Wright sold cocaine to

Golden on July 20, July 26, and August 1, 2018. The trial court accepted Golden’s testimony and

the supporting evidence as true, and we do not disturb that finding on appeal.

                                            CONCLUSION

        Because Wright failed to prove a Brady violation occurred, the trial court did not abuse its

discretion in denying Wright’s motion for a mistrial. We further hold that the evidence, viewed

through the appropriate lens on appeal, was sufficient to support the trial court’s finding that Wright

distributed cocaine as charged. For these reasons, we affirm the convictions.

                                                                                               Affirmed.




                                                 - 12 -